Citation Nr: 1001725
Decision Date: 01/11/10	Archive Date: 03/15/10

Citation Nr: 1001725	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-28 690A	)	DATE JAN 11 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether vacatur of the April 8, 2009, Board of Veterans' 
Appeals decision is warranted insofar that it denied an 
initial evaluation in excess of 10 percent for hypertension.

2.  Entitlement to an initial evaluation in excess of 
10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to March 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, wherein the RO awarded service 
connection for hypertension and assigned a 10 percent 
evaluation.  

In April 2008, the Veteran testified before the undersigned 
Acting Veterans Law Judge at the RO in Montgomery, Alabama.  
A copy of the transcript has been associated with the claims 
files.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for hypertension is addressed in the REMAND 
portion of the decision below and is REMANDED to the VARO.


FINDINGS OF FACT

1.  On April 8, 2009, the Board issued a decision, which, in 
part, denied an initial evaluation in excess of 10 percent 
for hypertension.  

2.  Evidence pertinent to the claim involving an increased 
rating for hypertension was in VA's possession but was not 
part of the record at the time of the April 2009 Board 
decision.




CONCLUSION OF LAW

The criteria for vacating the April 8, 2009, Board decision 
insofar as it denied the claim for entitlement to an initial 
evaluation in excess of 10 percent for hypertension have been 
met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On April 8, 2009, the Board issued a decision denying an 
initial evaluation in excess of 10 percent for hypertension.  
The decision also denied an evaluation in excess of 
40 percent for degenerative disc disease of L5-S1.

In July 2008, the Board remanded the claim for additional 
development and adjudicative action, which included obtaining 
private medical records from the East Gadsden Clinic since 
July 2007.  

At the time of the April 2009 Board decision, no records from 
that clinic had been associated with the claims file.  The 
Board was unaware that the Veteran and his representative had 
obtained the records themselves and submitted them to the RO, 
which records were received on December 22, 2008.  The 
private medical records, however, were not associated with 
the claims file until after the issuance of the April 2009 
Board decision.  Thus, the Board did not consider this 
evidence at the time of its decision.

In June 2009, the Veteran, through his representative, filed 
a motion for reconsideration and a motion to vacate the April 
8, 2009, Board decision as to both issues based upon the 
Board not having reviewed the additional evidence prior to 
the issuance of the April 2009 decision.

In an October 2009 decision, the Board denied the motion for 
reconsideration on the claim involving entitlement to an 
evaluation in excess of 40 percent for degenerative disc 
disease of L5-S1.  It determined, however, that the April 8, 
2009, Board decision would be vacated insofar as it denied 
the claim for entitlement to an initial evaluation in excess 
of 10 percent for hypertension, as the additional evidence 
submitted pertained to this disability only.  The Board added 
that as a result of the Board vacating the part of the 
decision involving hypertension, the motion for 
reconsideration was now moot on that issue.

In compliance with the October 2009 Board determination, the 
April 8, 2009, Board decision, insofar as it denied the claim 
for entitlement to an initial evaluation in excess of 
10 percent for hypertension, is hereby vacated.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.904.


ORDER

The Board's April 8, 2009, Board decision insofar as it 
denied the claim for entitlement to an initial evaluation 
excess of 10 percent for hypertension is vacated.  


REMAND

This claim must be remanded.  As partly discussed above, the 
Veteran submitted additional evidence to the RO, which was 
received on December 22, 2008, pertaining to the claim 
involving hypertension.  On December 23, 2008, the RO issued 
a supplemental statement of the case.  It is clear from the 
content in the supplemental statement of the case that the 
additional evidence was not considered at that time.  The 
Veteran's representative is in agreement with this finding.  
See June 2009 Motion for Reconsideration/Motion to Vacate on 
page 2.  In other words, the additional evidence has not been 
considered by the agency of original jurisdiction.  See 
38 C.F.R. § 19.37 (2009).  

Additionally, there is no indication in the letters from the 
Veteran's representative that the Veteran waived initial 
consideration of this evidence by the agency of original 
jurisdiction; hence, the reason a remand is warranted.

Accordingly, the case is hereby REMANDED for the following 
action: 

The RO must readjudicate the claim of 
entitlement to an initial evaluation in 
excess of 10 percent for hypertension.  If 
the benefit sought on appeal is denied, 
the Veteran and his representative must be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


Citation Nr: 0913128	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  04-28 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for hypertension.

2.  Entitlement to an initial disability evaluation in excess 
of 40 percent for degenerative disc disease of L5-S1.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to March 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, wherein the RO awarded service connection for 
degenerative disc disease of L5-S1.  This appeal also stems 
from a September 2005 rating decision wherein the RO granted 
service connection for hypertension.

In April 2008, the Veteran testified before the undersigned 
Acting Veterans Law Judge at the RO in Montgomery, Alabama.  
A copy of the transcript has been associated with the claims 
files.

In July 2008, the Board remanded the issues for further 
evidentiary development.  It has since returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  The Veteran's diastolic pressure is not predominantly 110 
or more, and his systolic pressure is not predominantly 200 
or more.

2.  Prior to September 26, 2003, the Veteran's low back 
disability was manifested by not more than severe 
intervertebral disc syndrome.

3.  For the period beginning September 26, 2003, the 
Veteran's low back disability has been manifested by 
limitation of motion; there is not unfavorable ankylosis of 
the entire thoracolumbar spine; there has been no significant 
neurological impairment in either lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for hypertension have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.        §§ 4.7, 4.104, 
Diagnostic Code 7101 (2008).

2.  The criteria for an initial disability rating in excess 
of 40 percent for degenerative disc disease of L5-S1 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a 
Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5235-5243; § 4.124a, Diagnostic Code 
8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letters mailed in February 2003 for the 
Veteran's back claim, and March 2005 for the Veteran's 
hypertension claim.  Although the February 2003 was provided 
after the initial adjudication of the back claim, following 
the provision of the required notice and the completion of 
all indicated development of the record, the RO readjudicated 
the Veteran's claim in March 2003.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  There is no indication or reason to believe that the 
ultimate decision of the RO on the merits of the claim would 
have been different had VCAA notice been provided before the 
initial adjudication of the claim.  

Although the Veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that an 
increased rating is not warranted for either disability.  
Consequently, no effective date for an increased rating will 
be assigned, so the failure to provide notice with respect to 
this element of the claims is no more than harmless error.

With respect to the duty to assist, the record reflects that 
not all of the Veteran's claimed treatment records have been 
obtained.  Pursuant to the Board's remand instructions, the 
RO sent a letter to the Veteran requesting that he provide a 
signed authorization form to enable the RO to obtain 
treatment records from the East Gadsen Clinic since July 2007 
or he could send in the evidence himself.  The Veteran did 
not respond.  The Board believes that the RO has made 
reasonable attempts to comply with the Board's instructions, 
and that, to the extent that those instructions were not 
completed, the fault lies solely with the Veteran.  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  Moreover, the Court has held that 
VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In light of the Veteran's refusal to cooperate in the 
development of his claim, the Board will decide the claim 
based on the evidence of record.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any other 
outstanding evidence, outside of the records from the East 
Gadsen Clinic discussed above, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.


Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.  

Hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  Under this code, a 10 percent evaluation is 
warranted if diastolic pressure is predominantly 100 or more; 
systolic pressure is predominantly 160 or more; or there is a 
history of diastolic pressure predominantly 100 or more and 
continuous medication is required for control.  A 20 percent 
rating is warranted for diastolic pressure predominantly 110 
or more or systolic pressure predominantly 200 or more.  

During the pendency of the Veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warranted a noncompensable evaluation if 
there are slight subjective symptoms only. 

A 10 percent evaluation was warranted if manifested by 
characteristic pain on motion.  With muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent evaluation 
was warranted. 

A 40 percent evaluation was warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 10 
percent evaluation if slight; a 20 percent evaluation if 
moderate or a 40 percent evaluation if severe. 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warranted a noncompensable 
evaluation if postoperative, cured.  A 10 percent evaluation 
is warranted if mild.  A 20 percent evaluation is warranted 
if moderate with recurring attacks.  

A 40 percent evaluation was applicable for intervertebral 
disc syndrome if severe with recurrent attacks and 
intermittent relief.  

A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the interim revised criteria of Diagnostic Code 5293, 
effective on September 23, 2002, intervertebral disc syndrome 
was evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method resulted in the higher 
evaluation.  

A maximum 60 percent evaluation was warranted based on 
incapacitating episodes, when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  

A 40 percent evaluation was assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months.  

A 20 percent evaluation was assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks, during the past 12 months, and a 10 
percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Under the revised criteria effective on September 26, 2003, a 
10 percent evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  38 C.F.R. § 4.71, Diagnostic 
Code 5242.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  38 
C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

The Board notes that criteria of the General Rating Formula 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.         § 4.40 concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In addition, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
is the Formula for Rating Intervertebral Disc Syndrome (IVDS) 
Based on Incapacitating Episodes.  

A 10 percent disability rating for IVDS with incapacitating 
episodes is warranted 
when the total duration of at least one week but less than 2 
weeks during the past 12 months; a 20 percent disability 
rating for IVDS with incapacitating episodes is warranted 
when the total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; a 40 percent disability 
rating for IVDS with incapacitating episodes is warranted 
when the total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes is warranted 
when the total duration is at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.  

Note (1) to Diagnostic Code 5243 (effective on September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2) provides that, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum scheduler evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected hypertension and low back disabilities.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Hypertension

The Veteran was initially granted service connection for 
hypertension in a September 2005 rating decision.  A 10 
percent disability evaluation was assigned, effective 
November 2003.  The Veteran contends that his hypertension 
condition has increased in severity such as to warrant a 
higher rating.

In response to his initial claim, the Veteran was afforded a 
VA examination in August 2005.  The examiner noted that based 
upon a few of the Veteran's service treatment records, the 
Veteran was clearly borderline hypertensive when he was 
discharged from service.  He also observed that the Veteran's 
VAMC outpatient treatment records since 2001 indicated blood 
pressure ranges from 120 to 185 systolic over 80 to 115 
diastolic.  A recent blood pressure reading taken before the 
examination was 185 over 110.  The blood pressure reading 
taken the date of the examination was 135 over 75.  The 
examiner concluded that the Veteran's hypertension likely 
first manifested in service.  

Blood pressure readings were also taken during a July 2007 VA 
examination for the Veteran's back condition.  On this 
occasion, readings of 116 over 114, 173 over 114, and 188 
over 120 were noted.  However, the Veteran told the examiner 
that he had not been taking his hypertension medication.  The 
examiner assessed the Veteran's hypertension as not well 
controlled due to noncompliance by the Veteran, and advised 
the Veteran to take his medication as instructed.

During a Travel Board hearing before the undersigned in April 
2008, the Veteran testified that he takes two different blood 
pressure medications, including Enalapril.  He expressed his 
belief that his hypertension has increased in severity 
because he is now taking double the amount of medication 
since the onset of his hypertension.

The Veteran was afforded another VA examination in November 
2008.  The examiner indicated that the Veteran's hypertension 
is well controlled by medication, and that the Veteran had no 
history of any other condition related to his hypertension.  
Upon examination, the Veteran's blood pressure readings were:  
118 over 82, 124 over 84, and 118 over 84.  A radiology 
report revealed normal heart size, clear lungs, and no 
pleural effusion.  The Veteran was diagnosed with essential 
hypertension, with no effects on his usual daily activities.  

VAMC outpatient treatment records do not indicate that the 
Veteran has a history of systolic pressure that is 
predominantly 200 or more, or diastolic pressure that is 
predominantly 110 or more.  In fact, a cumulative vitals 
report from 2000 to 2008 indicates only two occasions where 
diastolic pressure was over 110, and one occasion where 
systolic pressure was over 200.  Private medical records from 
2001 through 2005 evidence only three occasions where 
diastolic pressure was over 110, and no occasions where 
systolic pressure was over 200, out of more than ten blood 
pressure readings.  

In sum, the medical evidence of record establishes that the 
Veteran has not had diastolic blood pressure that is 
predominantly 110 or more, or systolic blood pressure that is 
predominantly 200 or more, as contemplated by a higher 
disability evaluation.  The Board acknowledges that the 
record evidences a few occasions where diastolic pressure was 
more than 110 or systolic pressure was more than 200; however 
these readings do not predominate.  The Board also notes that 
many of those higher readings occurred during the July 2007 
examination, when the Veteran admitted to not taking his 
hypertension medication as directed.  Furthermore, the 
regulations do not provide that an increase in medication 
warrants an increased evaluation.  Therefore, a rating in 
excess of 10 percent for the Veteran's hypertension is not 
warranted.

Degenerative Disc Disease of L5-S1

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).  

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date, and the old criteria prior to then.

The Veteran was granted service connection for degenerative 
disc disease of L5-S1 in an April 2003 rating decision.  He 
was assigned a 40 percent disability under evaluation under 
former Diagnostic Code 5293 for intervertebral disc syndrome, 
effective on the date of claim of service connection, April 
10, 2001.  The Veteran appeals this decision, claiming that 
his back condition warrants a higher rating.

The Veteran was afforded a VA examination in May 2003.  
During the examination, the Veteran complained of pain, 
weakness, stiffness, fatigability, and lack of endurance.  
The examiner noted that there was evidence of painful motion, 
spasm, weakness, and tenderness.  Range of motion testing 
revealed flexion to the right to 18 degrees, while flexion to 
the left was to 17 degrees.  Forward flexion was to 74 
degrees and backward extension was to 14 degrees.  The 
Veteran was diagnosed with degenerative disc disease of the 
lumbar spine with loss of function due to pain.  The examiner 
also noted that the Veteran experienced incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  An MRI of the lumbar spine also from May 
2003 revealed moderately severe degenerative disc disease and 
facet joint osteoarthritis most prominent at L5-S1.  

The Veteran was afforded another back examination in July 
2007.  The Veteran described pain in his low back region that 
occasionally radiated to his buttocks, but not to his legs.  
Though he did not experience clear-cut incapacitating flares, 
he explained that some days were worse than others and 
required him to stay in bed.  There were no recent 
hospitalizations or periods of incapacitation.  The examiner 
observed a normal gait, and there was no evidence of spasm or 
exacerbation of his pain.  Range of motion testing revealed 
that extension was to 8 degrees, and flexion was to 35 
degrees.  Bilateral rotation was to 30 degrees, and bilateral 
flexion was to 30 degrees.  There was no additional 
limitation of motion due to pain, fatigue, weakness, or 
incoordination following repetitive motion.  An MRI of the 
lumbar spine showed mild degenerative changes.  A diagnosis 
of degenerative disc disease of the lumbar spine with pain on 
a daily basis was assigned.

During a Travel Board hearing before the undersigned in April 
2008, the Veteran claimed that his back pain has gotten 
increasingly worse.  He claimed that he experienced days 
where he is incapacitated due to back pain several times a 
month.

Upon VA examination from November 2008, the Veteran 
complained of chronic, constant back pain.  The examiner 
observed no spasm, atrophy, guarding, or weakness, but there 
was pain with motion and tenderness.  There was no muscle 
spasm, localized tenderness, or guarding severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  
There was also no evidence of spine ankylosis.  Range of 
motion testing revealed flexion to 49 degrees, with pain at 
49 degrees.  Extension was to 5 degrees, with pain at 5 
degrees.  Left lateral flexion was to 15 degrees, while right 
lateral flexion was to 17 degrees with pain at the endpoint 
of each motion.  Left and right lateral rotation was to 15 
degrees with no pain.  There was no loss of range of motion 
upon repetitive use.  The Veteran was diagnosed with 
degenerative disc disease of the lumbar disease.  There was 
no significant neurological disorder related to degenerative 
arthritis of the lumbar spine.

VAMC outpatient treatment records from the period on appeal 
indicate that the Veteran has complained of and sought 
treatment for his back pain.  The also reveal that the 
Veteran takes medication to treat his degenerative disc 
disease.

Considering the pertinent evidence in light of the criteria 
of former Diagnostic Code 5293 (as in effect prior to 
September 23, 2002), the Board finds that the findings prior 
to September 23, 2002 provide no basis for more than the 
assigned 40 percent rating under former DC 5293.  In support 
of this finding the Board notes that the during the May 2003 
examination, the Veteran complained of periods of flare-ups 
of pain without any precipitating or alleviating factors.  
However, a higher evaluation is not warranted by the evidence 
because the evidence does not establish that the Veteran's 
intervertebral disc syndrome was pronounced with persistent 
symptoms compatible with sciatic neuropathy with pain and 
muscle spasm.  While the Veteran experienced some severe 
attacks over the course of several years, the evidence does 
not suggest that these severe attacks occurred with more than 
occasional frequency.  

In considering the rating criteria in effect during the 
period from September 23, 2002, to September 26, 2003, the 
Board finds that the demonstrated level of functional 
impairment due to the service-connected low back disability 
also more nearly approximated the criteria for a 40 percent 
evaluation under Diagnostic Code 5293.  While the foregoing 
evidence establishes that the Veteran experienced 
incapacitating episodes of intervertebral disc syndrome on 
occasion, it does not establish that the Veteran experienced 
incapacitating episodes that necessitated bed rest prescribed 
by a physician for a total duration of at least 6 weeks 
during the a 12 month period.  The Board acknowledges that 
the May 2003 examiner indicated that the Veteran experienced 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  However, the evidence of 
record from this time period does not indicate that the 
Veteran actually suffered from acute signs and symptoms of 
intervertebral disc syndrome requiring bed rest prescribed by 
a physician and treatment by a physician for over 6 weeks 
during the previous 12 months.  While VAMC records from this 
time period indicate that the Veteran was treated for his 
back condition, there was no notation of prescribed bed rest.  
Nor is there objective evidence otherwise establishing 
incapacitating episodes requiring bed rest for over 6 weeks.

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria in 
effect prior to September 26, 2003.  In so finding, the Board 
notes that a 40 percent disability evaluation was the maximum 
allowable under former Diagnostic Code 5292 for limitation of 
motion of the lumbar spine and under Diagnostic Code 5295 for 
lumbosacral strain.  

In considering the rating criteria in effect beginning 
September 26, 2003, the Board finds that the demonstrated 
level of functional impairment due the Veteran's low back 
disability more nearly approximates the criteria for a 40 
percent disability rating.  In so finding, the Board observes 
that during the Veteran's July 2007 and November 2008 back 
examinations, the Veteran's range of motion was limited.  
However, there was no evidence of unfavorable ankylosis of 
the entire thoracolumbar spine, which would support a higher 
rating of 50 percent.

There also is no medical evidence of any separately ratable 
neurological disability.  The November 2008 VA examination 
report indicated that there was no neurological abnormalities 
and there is no other diagnosis of any neurological 
disability.  

Further, there is no medical evidence that the Veteran's 
service-connected lumbar spine disability would warrant a 
higher rating if rated on the basis of incapacitating 
episodes.  The July 2007 VA examination reported that there 
were no recent hospitalizations or periods of incapacitation.  
There is no other evidence showing episodes that required bed 
rest required by a physician, or objective evidence otherwise 
establishing incapacitating episodes.  As such, the competent 
and objective evidence does not support a finding that the 
Veteran has incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months, which is 
warranted for the next higher, 60 percent, rating assignable 
on the basis of incapacitating episodes.

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R.      §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  

In this case, however, the Board finds that the 40 percent 
rating properly compensates the Veteran for the extent of his 
functional loss due to pain and other factors set forth in §§ 
4.40 and 4.45.  While July 2007 and November 2008 examination 
reports indicate that there pain upon motion, there was no 
additional range of motion loss due to pain, fatigue, 
weakness, or incoordination.  The evidence indicates that the 
RO's assignment of the 40 percent ratings was based on 
consideration of functional impairment resulting from the 
disability.  As these symptoms are contemplated in the 
assignment of each rating, none provides any basis for 
assignment of any higher rating.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under any of the former or revised applicable rating 
criteria. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the 40 percent rating 
discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

For all the foregoing reasons, the claim for an increased 
rating for the lumbar spine disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinsky, 1 Vet. App. 
49, 53-56 (1990).

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disabilities 
and that the manifestations of the disabilities are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from the disability would be in excess of those 
contemplated by the assigned rating.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.




ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for hypertension is denied.

Entitlement to an initial disability evaluation excess of 40 
percent for degenerative disc disease of L5-S1 is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


